--------------------------------------------------------------------------------

Exhibit 10.1

AGENCY AGREEMENT

August 27, 2010

IntelGenx Technologies Corp.
6425 Abrams
Ville St. Laurent, Quebec
H4S 1X9

Attention:         Horst G. Zerbe, President & CEO

Dear Sirs:

Re:         Private Placement of up to 6,500,000 Units of IntelGenx Technologies
Corp.

We, Bolder Investment Partners, Ltd. (the “Agent”), understand that IntelGenx
Technologies Corp. (the “Issuer”) proposes to sell up to 6,500,000 units (as
hereinafter defined) at a price of $0.40 per Unit, and that the Issuer wishes to
appoint the Agent as its sole and exclusive agent to distribute the Units to
purchasers (the “Purchasers”) who are qualified to purchase such Units pursuant
to the Exemptions (as defined below). The Agent is willing to accept such
appointment, pursuant to the terms and conditions set forth below.

Each Unit is comprised of one Share (as hereinafter defined) and one
non-transferable Share purchase warrant. Each Warrant (as hereinafter defined)
will entitle the holder to purchase one additional Warrant Share (as hereinafter
defined) of the Issuer for a period of 36 months from the date of issuance of
the Warrants, subject to early expiration, at a price of $0.50 per Warrant
Share.

1.               DEFINITIONS

1.1             In this Agreement:

  (a)

“Acts” means the securities legislation of the Offering Jurisdictions and the
regulations, rules, administrative policy statements, instruments, blanket
orders, notices, directions and rulings issued or adopted by the applicable
Commissions, all as amended;

        (b)

“Agent” has the meaning set forth in the preamble hereto;

        (c)

“Agent’s Commission” means the commission which is set out in this Agreement and
which is payable by the Issuer to the Agent in consideration for the services
performed by the Agent under this Agreement;

        (d)

“Agent’s Shares” means the Common Shares issuable on exercise of the
Compensation Options;


--------------------------------------------------------------------------------

- 2-

  (e)

“Business Day” means any day except Saturday, Sunday or a statutory holiday in
Vancouver, British Columbia, or Montreal, Quebec;

        (f)

“Certificates” means the certificates representing the Shares and the Warrants
sold on the Closing in the names and denominations reasonably requested by the
Agent or the Purchasers as set forth in writing on the Subscription Agreements,
and the certificates representing the Compensation Options in the names and
denominations reasonably requested by the Agent;

        (g)

“Closing” means the closing of the purchase and sale of the Units;

        (h)

“Closing Date” means the date on which Closing occurs;

        (i)

“Commissions” means the provincial securities commission or other regulatory
authority in each of the Offering Jurisdictions;

        (j)

“Common Shares” means the shares of common stock in the capital of the Issuer;

        (k)

“Compensation Options” means the options to acquire Agent’s Shares to be issued
to the Agent in further consideration of the services performed by the Agent
under this Agreement and having the terms described in Section 4.3;

        (l)

“Corporate Finance Fee” has the meaning ascribed to that term in Section 4.2;

        (m)

“Disclosure Record” means all prospectuses, information circulars, annual
information forms, financial statements, management’s discussion and analysis,
press releases, material change reports or other public documents filed by or
with respect to the Issuer with the SEC or the applicable Commissions;

        (n)

“Domestic Issuer” means “domestic issuer” as defined in Rule 902(e) of
Regulation S;

        (o)

“Exchange” means the TSX Venture Exchange;

        (p)

“Exemptions” means the exemptions from the prospectus requirements of the Acts
which are outlined in Section 2.3 and 2.10 of National Instrument 45-106;

        (q)

“Intellectual Property” means all proprietary rights provided in law and at
equity to all: (i) trademarks, service marks, trade dresses, logos, designs and
slogans whether in word, mark, stylized or design format, registered and
unregistered, throughout the world; (ii) patents and patent applications
(respectively issued or filed throughout the world), as well as any re-
examinations, extensions, and reissues thereof and any divisionals,
continuations, continuation-in-parts and any other applications or patents that
claim priority from such patents and applications, (iii) copyrights, registered
and unregistered, and all rights, claims and privileges pertaining thereto;
software and documentation therefore, (iv) inventions (whether or not
patentable), formulas, processes, invention disclosures, technology, technical
data or information; (v) all rights, claims and privileges pertaining thereto,
all industrial designs, trade secrets, know-how, concepts, information; and (vi)
other intellectual and industrial property and other proprietary rights
information;


--------------------------------------------------------------------------------

- 3-

  (r)

“Issuer” ” has the meaning set forth in the preamble hereto;

        (s)

“Material Change” has the meaning defined in the Securities Act (Ontario);

        (t)

“Material Fact” has the meaning defined in the Securities Act (Ontario);

        (u)

“National Instrument 45-106” means National Instrument 45-106 Prospectus and
Registration Exemptions adopted by each of the Commissions;

        (v)

“Offering Jurisdictions” means the provinces of British Columbia, Alberta,
Ontario and Nova Scotia;

        (w)

“Private Placement” means the offering of the Units on the terms and conditions
of this Agreement;

        (x)

“Purchasers” ” has the meaning set forth in the preamble hereto;

        (y)

“Registration Rights Agreement” means the registration rights agreement attached
as Appendix V to the Subscription Agreements;

        (z)

“Registration Statement” means the registration statement that the Issuer agrees
to file with the SEC pursuant to the Registration Rights Agreement to register
the Shares, the Warrant Shares and the Agent’s Shares for resale pursuant to the
terms of the Registration Rights Agreement;

        (aa)

“Regulation S” means Regulation S promulgated under the U.S. Securities Act;

        (bb)

“Regulatory Authorities” means the Commissions and the Exchange;

        (cc)

“SEC” means the United States Securities and Exchange Commission;

        (dd)

“SEC Report” has the meaning set out in Section 13.1(n);

        (ee)

“Securities” means the Units, the Shares, the Warrants, the Warrant Shares, the
Compensation Options and the Agent’s Shares.

        (ff)

“Shares” means the previously unissued shares of common stock in the authorized
share structure of the Issuer, as presently constituted, which comprise part of
the Units;

        (gg)

“Subscription Agreements” means the subscription agreements among the Issuer and
the Purchasers in which Purchasers agree to purchase the Units;

        (hh)

“subsidiary” means a subsidiary (as such term is defined in the Securities Act
(Ontario)) of the Issuer;


--------------------------------------------------------------------------------

- 4-

  (ii)

“United States” means the United States of America, its territories and
possessions, any state of the United States and the District of Columbia;

        (jj)

“Units” means the up to 6,500,000 units of the Issuer being offered for sale
under the Private Placement, each comprised of one Share and one Warrant;

        (kk)

“U.S. Exchange Act” means the United States Exchange Act of 1934, as amended and
the rules and regulations promulgated thereunder;

        (ll)

“U.S. Person” has the meaning ascribed to that term in Regulation S;

        (mm)

“U.S. Securities Act” means the United States Securities Act of 1933, as amended
and the rules and regulations promulgated thereunder;

        (nn)

“Warrant Shares” means the previously unissued shares of common stock in the
authorized share structure of the Issuer, as presently constituted, which will
be issued upon the exercise of the Warrants; and

        (oo)

“Warrants” means the non-transferable Share purchase warrants of the Issuer,
which comprise part of the Units and having the terms described in Section 3.

2.               APPOINTMENT OF AGENT

2.1             The Issuer appoints the Agent as its exclusive agent and the
Agent accepts the appointment and agrees to act as the exclusive agent of the
Issuer. The Agent agrees to use commercially reasonable efforts to find and
introduce to the Issuer potential purchasers to purchase up to 6,500,000 Units
at a price of $0.40 per Unit, by way of private placement under the applicable
Exemptions. The Agent will offer the Units to persons who the Agent reasonably
believes, after customary inquiry, are persons that meet the criteria under the
Exemptions, such that a prospectus does not need to be filed.

3.               WARRANTS

3.1             Each whole Warrant will entitle the holder, on exercise, to
purchase one Warrant Share at any time from the Closing Date until 4 p.m.
(Toronto time) on the date 36 months following the Closing Date at a price of
$0.50 per Warrant Share.

3.2             Warrants are non-transferable and will not be listed on the
Exchange or on any other public market.

3.3             The terms governing the Warrants will be set out in the
certificates representing the Warrants, the form of which will be subject to the
approval of the Issuer and the Agent, acting reasonably. The certificates
representing the Warrants will include, among other things, provisions for the
appropriate adjustment in the class, number and price of the Warrant Shares
issued upon exercise of the Warrants upon the occurrence of certain events,
including any subdivision, consolidation or reclassification of the Issuer’s
common shares, the payment of stock dividends and the amalgamation of the
Issuer.

--------------------------------------------------------------------------------

- 5-

3.4             The issue of the Warrants will not restrict or prevent the
Issuer from obtaining any other financing, or from issuing additional securities
or rights, during the period within which the Warrants may be exercised.

4.               AGENT’S COMPENSATION

4.1             In consideration of the services performed by the Agent under
this Agreement, the Issuer will pay to the Agent the Agent’s Commission equal to
8.0% of the gross proceeds received by the Issuer from the sale of the Units to
Purchasers, payable at Closing in cash.

4.2             The Issuer will also pay to the Agent a corporate finance fee
(the “Corporate Finance Fee”) of $20,000 plus HST, payable in cash at the
Closing.

4.3             Subject to section 2.1 hereof, in addition to payment of the
Agent’s Commission and the Corporate Finance Fee, the Issuer will issue to the
Agent at Closing that number of Compensation Options equal to 8.0% of the
aggregate number of Units sold to Purchasers under the Private Placement. Each
Compensation Option will entitle the holder to purchase one Agent’s Share at a
price of $0.50. The Compensation Options are exercisable in whole or in part at
any time from the Closing Date until 4 p.m. (Toronto time) on the date 24 months
following the Closing Date.

4.4             The terms governing the Compensation Options will be set out in
the certificates representing the Compensation Options, the form of which will
be subject to the approval of the Issuer and the Agent, acting reasonably. The
certificates representing the Compensation Options will include, among other
things, provisions for the appropriate adjustment in the class, number and price
of the Agent’s Shares issued upon exercise of the Compensation Options upon the
occurrence of certain events, including any subdivision, consolidation or
reclassification of the Issuer’s common shares, the payment of stock dividends
and the amalgamation of the Issuer.

4.5             The amounts paid to the Agent under this section are in addition
to and not in substitution for any other commission or remuneration payable to
the Agent by the Issuer under any other agreement or arrangement.

4.6             The Agent acknowledges that the Compensation Options and Agent’s
Shares will be subject to a "hold period" under Rule 144 under the U.S.
Securities Act and possibly other resale restrictions under applicable
securities legislation, including applicable Canadian securities legislation,
and the policies of the SEC and may not be resold until the expiry of such hold
periods except in accordance with limited exemptions under applicable securities
legislation and regulatory policies and that the Issuer may cause a legend to
such effect to be placed on the certificates representing the Compensation
Options and the Agent’s Shares. Except as set forth herein, the Agent
acknowledges that it is aware that until the expiry of all such hold periods and
resale restrictions, (i) the Compensation Options and Agent’s Shares cannot be
traded through the facilities of stock exchanges, including the Exchange, since
the certificate is not freely transferable and consequently is not "good
delivery" in settlement of transactions on such exchanges; and (ii) any such
exchanges would deem the selling security holder to be responsible for any loss
incurred on a sale made by it in the Compensation Options or Agent’s Shares.

--------------------------------------------------------------------------------

- 6-

4.7             The Agent acknowledges that the Compensation Options may not be
exercised by or for the account or benefit of a U.S. Person or a person in the
United States, including the Agent’s U.S. affiliates, unless the Compensation
Options and the Agent’s Shares issuable upon exercise of the Compensation
Options are registered under the U.S. Securities Act and the securities laws of
all applicable states or an exemption is available from the registration
requirements of such laws.

5.               OFFERING RESTRICTIONS

5.1             The Agent will only sell the Units, on behalf of the Issuer,
after customary inquiry by the Agent, to persons resident in the Offering
Jurisdictions (or to persons outside the Offering Jurisdictions in compliance
with Section 5.2) who represent themselves as being persons:

  (a)

purchasing as principal; and

        (b)

qualified to purchase the Units under one or more of the applicable Exemptions.

5.2             The Agent covenants and agrees that if it offers to sell or does
sell any Units in jurisdictions other than the Offering Jurisdictions, such
offers and sales shall be effected in accordance and compliance with the
applicable laws of such jurisdictions and shall be effected in such manner so as
not to: (i) require registration of any of the Securities, or the filing of a
prospectus or other similar document with respect thereto; or (ii) subject the
Issuer to any additional continuous disclosure or similar reporting requirements
under the laws of any jurisdiction outside the Offering Jurisdictions.

5.3             Notwithstanding Section 5.2, neither the Issuer, the Agent, nor
any of its affiliates, nor any person acting on behalf of any of the foregoing,
will offer or sell any of the Securities to, or for the account or benefit of,
U.S. Persons or persons in the United States, or undertake any activity for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market for the Securities in the United States. The Agent
agrees that at the time any buy order for Units is placed and the subscription
agreement for the Units is executed and delivered by clients of the Agent, the
buyer (or its authorized signatory) will be outside the United States, or the
Agent and all persons acting on its behalf will reasonably believe after
customary inquiry that the buyer (or its authorized signatory) is outside the
United States, and neither the Agent nor any person acting on their behalf will
have knowledge that such transaction has been pre-arranged with a buyer that is
a U.S. Person or person in the United States. The Issuer represents, warrants
and covenants to and with the Agent that the Issuer will comply with all
applicable securities laws of the United States, including the U.S. Securities
Act, in connection with the Private Placement.

6.               SUBSCRIPTIONS

6.1             The Agent will use its best efforts to obtain from each
Purchaser introduced by the Agent, and deliver to the Issuer, as soon as
practicable but in any event before the Closing, duly completed and signed
subscriptions in the form or forms consented to by the Issuer and executed by
the Purchaser, together with all other documents required under the Exemptions
or by the Exchange.

--------------------------------------------------------------------------------

- 7-

7.               FILINGS WITH THE REGULATORY AUTHORITIES

7.1             The Issuer will, in a timely manner, file all required
documents, pay all required filing fees and undertake any other actions required
by the rules and policies of the Exchange in order to obtain the acceptance of
the Exchange for the issuance of the Securities.

7.2             Within 10 days of the Closing, or in such shorter time period
after the Closing as required by law, the Issuer will file with the SEC and the
Commissions any report(s) required to be filed by the U.S. Securities Act, the
U.S. Exchange Act or the Acts, including under National Instrument 45-106, in
connection with the Private Placement in the required form, and will provide the
Agent’s legal counsel with copies of the report or reports.

8.               CLOSING

8.1             In this section “Proceeds” means the gross proceeds from the
sale of Units on Closing plus any advance payments for expenses or on account of
the Agent’s Commission made by the Issuer and held by the Agent at Closing,
less:

  (a)

the Agent’s Commission;

        (b)

the reasonable expenses of the Agent, including the fees and disbursements of
the Agent’s legal counsel, in connection with the Private Placement which have
not been paid by the Issuer;

        (c)

the Corporate Finance Fee;

        (d)

any amount paid directly to the Issuer by Purchasers in connection with the
Private Placement.

8.2             The Agent acknowledges receipt of a non-refundable retainer of
$10,000 paid by the Issuer as an advance payment against the Agent’s expenses in
connection with the Private Placement.

8.3             Closing may occur in one or more tranches and, subject to
satisfaction or waiver by the applicable parties of the conditions set out in
Section 9, the Issuer and the Agent will cause Closing of each such tranche to
take place on a date or dates mutually agreeable to the parties.

8.4             The Issuer will, on Closing, issue and deliver the Certificates
to the Agent against payment of the Proceeds.

8.5             If the Issuer has satisfied all of its material obligations
under this Agreement, the Agent will, on Closing, pay the Proceeds to the Issuer
against delivery of the Certificates.

8.6             The Issuer will endorse the certificates representing any
Shares, Warrants, Compensation Options, Warrant Shares or Agent’s Shares issued
upon the exercise of the Compensation Options issued prior to the expiry of
applicable hold periods with any legends which may be required by any of the
Regulatory Authorities.

--------------------------------------------------------------------------------

- 8-

9.               CONDITIONS OF CLOSING

9.1             The obligations of the Agent on Closing will be conditional upon
the following:

  (a)

the Issuer will be a “reporting issuer” in each of British Columbia, Alberta,
Manitoba, Ontario and Quebec, the Issuer’s Common Shares will be listed and
posted for trading on the Exchange and the Issuer will not be in material
default of any of the requirements of the Acts or any of the administrative
policies or notices of the Exchange;

        (b)

the Issuer will have delivered to the Agent and its legal counsel favourable
opinions of the Issuer’s U.S. and Canadian legal counsel dated as of the date of
Closing, addressed to the Agent, in such form as is acceptable to the Agent and
its legal counsel as to all legal matters reasonably requested by the Agent
relating to the business of the Issuer and the creation, issuance and sale of
the Securities;

        (c)

the Issuer will have delivered to the Agent and its legal counsel a certificate
of the Issuer, dated as of such date requested by the Agent and signed by the
chief executive officer and the chief financial officer of the Issuer, or by
such other officers approved by the Agent, certifying certain facts specified by
the Agent and relating to the Issuer and its affairs;

        (d)

the Agent will have completed its due diligence review of the Issuer and the
results will have been satisfactory to the Agent, in its sole discretion acting
reasonably;

        (e)

the Issuer will have delivered to the Agent and its legal counsel such other
certificates relating to the Private Placement or the affairs of the Issuer as
the Agent or its legal counsel may reasonably request; and

        (f)

each representation and warranty of the Issuer which is contained in this
Agreement continues to be true in all material respects, and the Issuer will
have performed or complied in all material respects with all of its covenants,
agreements and obligations under this Agreement.

9.2             The Closing and the obligations of the Issuer and the Agent to
complete the issue and sale of the Securities are subject to:

  (a)

receipt of all required regulatory approvals for or acceptance of the Exchange
for:

          (i)

the issuance of the Securities; and

          (ii)

the listing on the Exchange of the Shares, the Warrant Shares and the Agent’s
Shares; and

          (b)

the removal or partial revocation of any cease trading order or trading
suspension made by any competent authority to the extent necessary to complete
the Private Placement.


--------------------------------------------------------------------------------

- 9-

10.             MATERIAL CHANGES

10.1           The Issuer agrees that if, between the date of this Agreement and
the Closing, a Material Change or a change in a Material Fact occurs in respect
of the Issuer, the Issuer will:

  (a)

as soon as practicable notify the Agent in writing, setting forth the
particulars of such change;

        (b)

as soon as practicable, issue and file with the applicable Regulatory
Authorities a press release that is authorized by a senior officer of the
Corporation disclosing the nature and substance of the change;

        (c)

as soon as practicable, and in any event no later than 10 days after the date on
which the change occurs, file with the Commissions any report required by the
applicable Acts which discloses the change; and

        (d)

provide copies of that press release, when issued, and that report, when filed,
to the Agent and its legal counsel.

11.             ISSUER OBLIGATIONS

11.1           The Issuer further agrees to:

  (a)

fully comply with the covenants made by the Issuer in the subscription
agreements (the “Subscription Agreements”) entered into between the Issuer and
each of the Purchasers;

        (b)

as soon as reasonably possible, take all such steps as may reasonably be
necessary to enable the Units to be lawfully offered for sale and sold on a
private placement basis under applicable Exemptions to Purchasers in the
Offering Jurisdictions through the Agent or other investment dealers or brokers
registered in the applicable jurisdictions, including the filing of such
reports, within prescribed time periods, as may be required under the Acts and
the U.S. Securities Act;

        (c)

permit the Agent and its legal counsel to participate fully in the preparation
of any documents regarding the Private Placement and allow the Agent and its
legal counsel to conduct all due diligence which the Agent may reasonably
require or request; and

        (d)

ensure that the distribution of the Units will fully comply with the
requirements of the Acts, the U.S. Securities Act and the policies of the
Exchange.

11.2           The Issuer will immediately send to the Agent and its legal
counsel copies of all correspondence and filings to and correspondence from the
Regulatory Authorities relating to the Private Placement.

--------------------------------------------------------------------------------

- 10-

12.             TERMINATION

12.1           The Agent may terminate its obligations under this Agreement by
notice in writing to the Issuer at any time before the Closing if:

  (a)

an adverse Material Change, or an adverse change in a Material Fact relating to
any of the Securities occurs or is announced by the Issuer;

        (b)

there is an event, accident, law or governmental regulation or other occurrence
of any nature which, in the opinion of the Agent, acting reasonably, seriously
affects or would be expected to seriously affect the financial markets, or the
business or operations of the Issuer or any of its subsidiaries, or the market
price or value of the Issuer’s securities or the ability of the Agent to perform
its obligations under this Agreement;

        (c)

following a consideration of the history, business, products, property or
affairs of the Issuer or its principals and promoters, or of the state of the
financial markets in general, or the state of the market for the Issuer’s
securities in particular, the Agent determines, in its sole discretion, acting
reasonably, that it is not in the interest of the Purchasers to complete the
purchase and sale of the Units;

        (d)

an enquiry or investigation (whether formal or informal) or other proceeding in
relation to the Issuer, or any of the Issuer’s directors, officers or promoters,
is announced, commenced or threatened by any court, any Commission, the SEC, the
Exchange or any other competent authority;

        (e)

any order to cease, halt or suspend trading (including an order prohibiting
communications with persons in order to obtain expressions of interest) in any
securities of the Issuer is made, or proceedings are announced or commenced for
the making of such order by a competent regulatory authority and that order is
still in effect and has not been rescinded, revoked or withdrawn;

        (f)

the results of the Agent’s due diligence review of the Issuer are not
satisfactory as determined by the Agent in its sole discretion, acting
reasonably;

        (g)

the Issuer is in breach of a material term of this Agreement;

        (h)

any of the representations or warranties made by the Issuer in this Agreement is
false or has become false; or

        (i)

the Exchange will not accept for filing documentation relating to the Private
Placement.

12.2           The rights of the Agent to terminate this Agreement are in
addition to such other remedies as they may have in respect of any default,
misrepresentation, act or failure of the Issuer in respect of any of the matters
contemplated by this Agreement.

12.3           Notwithstanding any other term hereof, this Agreement will
terminate if the Closing does not occur within 90 days of the reference date of
this Agreement.

--------------------------------------------------------------------------------

- 11-

13.             WARRANTIES, REPRESENTATIONS AND COVENANTS

13.1           The Issuer warrants and represents to and covenants with the
Agent that, as at the time of this Agreement:

  (a)

the Issuer and each of its subsidiaries is a valid and subsisting corporation
duly incorporated and in good standing under the jurisdiction in which it is
incorporated, continued or amalgamated and has all requisite corporate power and
authority to carry on its respective businesses, as now conducted and as
presently proposed to be conducted and to own its respective assets;

        (b)

the Issuer and each of its subsidiaries is duly incorporated and authorized to
carry on business in the jurisdictions in which it carries on business or owns
property where so required by the laws of that jurisdiction;

        (c)

the Issuer has no direct or indirect subsidiaries and does not own any
securities of any entity (excluding portfolio investments) other than securities
in the capital of IntelGenx Corp. and 6544631 Canada Inc. which are held as
follows: (a) the Issuer holds 100% of the outstanding securities of 6544631
Canada Inc. except for the Special Shares in the capital of 6544631 Canada Inc.
which are not held by the Issuer and which are exchangeable by their holders, on
a one for one basis, into shares of common stock of the Issuer; (b) 6544631
Canada Inc. holds all of the outstanding securities of IntelGenx Corp.; and (c)
no other person has any other right, option or agreement to acquire any
securities of such subsidiaries;

        (d)

the authorized share capital of the Issuer consists of 100,000,000 Common Shares
with a par value of US$0.00001 and 20,000,000 shares of preferred stock with a
par value of US$0.00001 and, as at August 25, 2010, 33,081,271 Common Shares and
no shares of preferred stock were issued and outstanding as fully paid and
non-assessable shares in the capital of the Issuer;

        (e)

the Issuer will reserve or set aside sufficient Common Shares in its treasury to
issue the Shares, the Warrant Shares and the Agent’s Shares, and upon the
issuance thereof, the Shares, the Warrant Shares and the Agent’s Shares will all
be duly and validly issued as fully paid and non-assessable;

        (f)

the representations made by the Issuer in the Subscription Agreements are
accurate in all material respects and will omit no fact, the omission of which
would make any such representations misleading or incorrect;

        (g)

the Issuer is a “reporting issuer” in the province of British Columbia, Alberta,
Manitoba, Ontario and Quebec and is not in material default of or in material
non- compliance with any of the requirements of the U.S. Securities Act, the
U.S. Exchange Act, the Acts or any of the administrative policies or notices of
the Exchange;

        (h)

no order ceasing or suspending trading in securities of the Issuer nor
prohibiting the sale of such securities has been issued to and is outstanding
against the Issuer or any of its directors, officers or promoters or against any
other companies that have common directors, officers or promoters and no
investigations or proceedings for such purposes are pending or threatened;


--------------------------------------------------------------------------------

- 12-

  (i)

the Issuer is in material compliance with the applicable filing and
certification requirements of each of National Instrument 51-102 Continuous
Disclosure Obligations and Multilateral Instrument 52-109 Certification of
Disclosure in Issuer’s Annual and Interim Filings;

        (j)

to the Issuer’s knowledge, the Issuer’s auditors are independent public
accountants as required by the Acts;

        (k)

there has never been any reportable event (within the meaning of National
Instrument 51-102) with the present or any former auditor of the Issuer;

        (l)

the Common Shares are listed for trading on the Exchange and the Shares and
Warrant Shares to be issued hereunder will, at the time of issue, be
conditionally listed on the Exchange or otherwise accepted for listing on the
Exchange;

        (m)

the Securities will not be subject to a restricted period or statutory hold
period under the Acts or to any resale restrictions under the policies of the
Exchange which extends beyond four months and one day after the issuance of the
Securities;

        (n)

except as qualified by the Disclosure Record, the Issuer or its subsidiaries, as
the case may be, is the beneficial owner of the properties, business and assets
or the interests in the properties, business or assets referred to in the
Disclosure Record and all agreements by which the Issuer or any of its
subsidiaries holds an interest in a property, business or assets are in good
standing according to their terms and the properties in which the Issuer or a
subsidiary holds an interest are in good standing under the applicable laws of
the jurisdictions in which they are situated;

        (o)

there are no material misrepresentations in any of the documents that comprise
the Disclosure Record or other publicly filed documents relating to the Issuer
or its properties or assets which have not been superseded by subsequent
disclosure in the Disclosure Record and the Disclosure Record does not omit any
Material Fact relating to the Issuer or its subsidiaries;

        (p)

neither the issuer nor any subsidiary thereof has committed an act of bankruptcy
or is insolvent, has proposed a compromise or arrangement to its creditors
generally, has had a petition or a receiving order in bankruptcy filed against
it, has made a voluntary assignment in bankruptcy, has taken any proceedings
with respect to a compromise or arrangement, has taken any proceedings to have
itself declared bankrupt or wound-up, has taken any proceedings to have a
receiver appointed for any of its property or has had any execution or distress
become enforceable or become levied upon any of its property;


--------------------------------------------------------------------------------

- 13-

  (q)

the Issuer’s consolidated financial statements contained in the Disclosure
Record have all been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis, accurately reflect
the financial position and all material liabilities (accrued, absolute,
contingent or otherwise) of the Issuer and its subsidiaries (on a consolidated
basis), as of the date thereof, and no adverse Material Changes in the financial
position of the Issuer or any of its subsidiaries have taken place since the
date of the most recent such audited financial statements and, to the Issuer’s
knowledge, the accounting firm that has audited the Issuer’s consolidated
financial statements contained in the Disclosure Record is an independent public
accountant as required by the Exchange Act and the rules of the Public Company
Accounting Oversight Board (“PCAOB”) and is registered and in good standing with
PCAOB;

        (r)

each report filed with the SEC (an “SEC Report”) containing financial statements
that has been filed with or submitted to the SEC since December 31, 2006 by or
on behalf of the Issuer, was accompanied by the certifications required to be
filed or submitted by the Issuer’s chief executive officer and chief financial
officer pursuant to the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”);
at the time of filing or submission of each certification, such certification
was true and accurate and complied with the Sarbanes-Oxley Act and the rules and
regulations promulgated thereunder; such certifications contain no
qualifications or exceptions to the matters certified therein and have not been
modified or withdrawn; and neither the Issuer nor any of its officers has
received notice from any governmental entity questioning or challenging the
accuracy, completeness, form or manner of filing or submission of such
certification;

        (s)

there is and has been no failure on the part of the Issuer or any of its
directors or officers, in their capacities as such, to comply with any provision
of the Sarbanes- Oxley Act and the rules and regulations promulgated in
connection therewith, including, without limitation, Section 402 related to
loans;

        (t)

the Issuer has materially complied and will comply fully with the requirements
of all applicable corporate and securities laws and administrative policies and
directions, including, without limitation, the Acts and the Delaware General
Corporation Law in relation to the issue and trading of its securities and in
all matters relating to the Private Placement;

        (u)

there is no Material Change relating to the Issuer or any of its subsidiaries,
and no change in any Material Fact relating to any of the Units which has not
been or will not be fully disclosed in accordance with the requirements of the
Acts, the U.S. Exchange Act and the policies of the Exchange;

        (v)

the issue and sale of the Securities by the Issuer do not and will not conflict
with, or result in a breach of, any of the terms of the Issuer’s incorporating
documents or any agreement or instrument to which the Issuer or any of its
subsidiaries is a party or by which it is bound;

        (w)

other than as disclosed in the Disclosure Record, neither the Issuer nor any of
its subsidiaries is a party to any actions, suits or proceedings which could
materially affect its respective business or financial condition, and to the
best of the Issuer’s knowledge no such actions, suits or proceedings are
contemplated or have been threatened;


--------------------------------------------------------------------------------

- 14-

  (x)

neither the Issuer nor any of its subsidiaries, nor to the best of the Issuer’s
knowledge, any other party, is in default in the observance or performance of
any term or obligation to be performed by it under any contract entered into by
the Issuer or any subsidiary which is material to the business of the Issuer or
any subsidiary on a consolidated basis and, to the best of the Issuer’s
knowledge, no event has occurred which with notice or lapse of time or both
would directly or indirectly constitute such a default, in any such case which
default or event would have a material adverse effect on the assets or
properties, business, results of operations, prospects or condition (financial
or otherwise) of the Issuer;

        (y)

there are no judgments against the Issuer or any of its subsidiaries which are
unsatisfied, nor is the Issuer or any of its subsidiaries subject to any consent
decrees or injunctions;

        (z)

this Agreement has been duly authorized by all necessary corporate action on the
part of the Issuer, and the Issuer has full corporate power and authority to
undertake the Private Placement, and this Agreement and the Subscription
Agreements have been or will by the Closing be duly authorized, executed and
delivered by the Issuer and are or will be legal, valid and binding obligations
of the Issuer, enforceable against the Issuer in accordance with their terms
subject to laws relating to creditors’ rights generally, the availability of
equitable remedies and except as rights to indemnity and contribution may be
limited by applicable law;

        (aa)

except as disclosed in the Disclosure Record, no person has or will, at Closing,
have any right, agreement or option, present or future, contingent or absolute,
or any right capable of becoming such a right, agreement or option, for the
issue or allotment of any unissued shares in the capital of the Issuer or any of
its subsidiaries or any other security convertible into or exchangeable for any
such shares, or to require the Issuer or its subsidiaries to purchase, redeem or
otherwise acquire any of the issued and outstanding shares in its capital;

        (bb)

the Issuer and each of its subsidiaries has filed all federal, provincial, local
and foreign tax returns which are required to be filed, or has requested
extensions thereof, and has paid all taxes required to be paid by it and any
other assessment, fine or penalty levied against it, to the extent that any of
the foregoing is due and payable, except for such assessments, fines and
penalties which are currently being contested in good faith;

        (cc)

the Issuer and each of its subsidiaries has established on its respective books
and records reserves which are adequate for the payment of all taxes not yet due
and payable and there are no liens for taxes on the assets of the Issuer or any
of its subsidiaries except for taxes not yet due, and there are no audits of any
of the tax returns of the Issuer or any of its subsidiaries which are known by
the Issuer’s management to be pending, and there are no claims which have been
or, to the Issuer’s knowledge, may be asserted relating to any such tax returns
which, if determined adversely, would result in the assertion by any
governmental agency of any deficiency which would have a material adverse effect
on the properties, business or assets of the Issuer or any of its subsidiaries;


--------------------------------------------------------------------------------

- 15-

  (dd)

except as disclosed in the Disclosure Record, all operations of the Issuer and
each of its subsidiaries have been conducted in accordance with good industry
practices and to the best of the Issuer’s knowledge, in material compliance with
applicable laws, rules, regulations, orders and directions of government and
other competent authorities and, except as described in the Disclosure Record,
the Issuer has all necessary authorizations, approvals, consents, orders,
licenses, certificates and permits of and from all governmental or regulatory
bodies or any other person or entity including, without limitation, the United
States Food and Drug Administration (the “FDA”) and any agency of any foreign
government and any other foreign regulatory authority exercising authority
comparable to that of the FDA, to own, lease and license its assets and
properties and conduct its business, all of which are valid and in full force
and effect;

        (ee)

the minute books of the Issuer and each of its subsidiaries as provided or made
available to the Agent are true and correct in all material respects and contain
all the resolutions of its directors and shareholders, save for the resolutions
approving the Private Placement;

        (ff)

the Issuer or its subsidiaries owns or has the right to use under license,
sublicense or otherwise all material Intellectual Property used by the Issuer
and its subsidiaries in each of their respective business. The Intellectual
Property owned by the Issuer and its subsidiaries is free and clear of any and
all liens, encumbrances or security interests of any nature, except for
encumbrances or security interests granted in respect of general bank security
incurred or granted, as the case may be, in the ordinary course of business;

        (gg)

except as disclosed in the Disclosure Record, there are no material restrictions
on the ability of the Issuer and its subsidiaries to use and exploit all rights
in the Intellectual Property required in the ordinary course of their respective
businesses as currently conducted;

        (hh)

none of the rights of the Issuer or any of its subsidiaries in any Intellectual
Property will be impaired or affected in any way by the transactions
contemplated by this Agreement;

        (ii)

except as disclosed in the Disclosure Record, neither the Issuer nor any of its
subsidiaries has received any notice of infringements of the Intellectual
Property of any third party and, to the knowledge of the Issuer, there are no
material infringements of or conflicts with asserted rights of others with
respect to any of the Intellectual Property of the Issuer or any subsidiaries or
of circumstances that would render any of the Issuer’s or any subsidiary’s
Intellectual Property invalid or inadequate to protect the interests of the
Issuer or the subsidiaries therein and which infringement or conflict (if
subject to an unfavourable decision, ruling or finding) or invalidity or
inadequacy would have a material adverse effect on the Issuer and its
subsidiaries, on a consolidated basis;


--------------------------------------------------------------------------------

- 16-

  (jj)

the Issuer and each of its subsidiaries has taken reasonable measures to protect
and preserve the confidentiality of all confidential information, trade secrets,
know how and other non-patented proprietary information of the Issuer and its
subsidiaries, and to protect and preserve its rights to all copyrighted
material, confidential information, trade secrets, know how and other
non-patented proprietary information relating to the business of the Issuer and
its subsidiaries and developed or acquired by the Issuer’s or its subsidiary’s
directors, officers, employees and consultants, including without limitation,
the procurement of proprietary invention assignments and non-disclosure
agreements from officers, employees, consultants, subcontractors and other
persons who have access to such information or materials;

        (kk)

the Issuer is not, and after giving effect to the offer and sale of the
Securities and the application of the proceeds of the Private Placement will not
be, required to be registered as an “investment company” under the United States
Investment Company Act of 1940, as amended and is not and will not be an entity
“controlled” by an “investment company” within the meaning of such act;

        (ll)

neither the Issuer nor any of its affiliates, nor any person acting on its or
their behalf (i) has made or will make any “directed selling efforts” (as such
term is defined in Regulation S) in the United States;

        (mm)

the Issuer has not sold, offered for sale or solicited any offer to buy any of
its securities in a manner that would be in violation of Section 5 of the U.S.
Securities Act or any state securities laws, and all securities offered and sold
in reliance upon an exemption from the registration requirements of the U.S.
Securities Act, including offers and sales pursuant to Section 4(2) of the U.S.
Securities Act, Regulation D or Rule 903 of Regulation S, were issued as
“restricted securities” and contained an appropriate restrictive legend to such
effect; further, the Issuer has not authorized the removal of any U.S.
restrictive legend in violation of Rule 905 of Regulation S;

        (nn)

the Issuer has not, for a period of six months prior to the date hereof, sold,
offered for sale or solicited any offer to buy any of its securities in a manner
that would be integrated with the offer and sale of the Units and would cause
the exclusion from registration set forth in Rule 903 of Regulation S to become
unavailable with respect to the offer and sale of the Units;

        (oo)

the Issuer is a Domestic Issuer;

        (pp)

the Issuer is subject to the reporting requirements of section 13(a) or 15(d) of
the U.S. Exchange Act, has filed with the SEC all reports required to be filed
pursuant to the U.S. Exchange Act, such reports at the time they were filed with
the SEC materially complied as to form with the requirements of the U.S.Exchange
Act and the Issuer is not in default of any of the requirements of the U. S.
Exchange Act;


--------------------------------------------------------------------------------

- 17-

 

(qq)

neither the Issuer or, to the Issuer’s knowledge, any of its employees or
agents, has at any time during the last five years (i) made any unlawful
contribution to any candidate for non-United States office, or failed to
disclose fully any such contribution in violation of law, or (ii) made any
payment to any federal or state governmental officer or official, or other
person charged with similar public or quasi-public duties, other than payments
required or permitted by the laws of the United States of any jurisdiction
thereof. The operations of the Issuer are and have been conducted at all times
in compliance with applicable financial record- keeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines issued, administered or enforced by any governmental agency
(collectively, the "Money Laundering Laws") and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Issuer or any Subsidiary with respect to the Money Laundering Laws
is pending or, to the best knowledge of the Issuer, threatened. Neither the
Issuer nor, to the knowledge of the Issuer, any director, officer, agent,
employee or affiliate of the Issuer is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U. S. Treasury
Department ("OFAC"); and the Issuer will not directly or indirectly use the
proceeds of the Private Placement, or lend, contribute or otherwise make
available such proceeds to any joint venture partner or other person or entity,
for the purpose of financing the activities of any person currently subject to
any U.S. sanctions administered by OFAC;

        (rr)

the Issuer has fulfilled its obligations, if any, under the minimum funding
standards of Section 302 of the U.S. Employee Retirement Income Security Act of
1974 ("ERISA") and the regulations and published interpretations thereunder with
respect to each "plan" as defined in Section 3(3) of ERISA and such regulations
and published interpretations in which its employees are eligible to participate
and each such plan is in compliance in all material respects with the presently
applicable provisions of ERISA and such regulations and published
interpretations. No "Reportable Event" (as defined in 12 ERISA) has occurred
with respect to any "Pension Plan" (as defined in ERISA) for which the Issuer
could have any liability;

        (ss)

the Issuer has established and maintains disclosure controls and procedures (as
such term is defined in Rule 13a-15 under the U.S. Exchange Act), which: (i) are
designed to ensure that material information relating to the Issuer is made
known to the Issuer’s principal executive officer and its principal financial
officer by others within the Issuer, particularly during the periods in which
the periodic reports required under the U.S. Exchange Act are required to be
prepared; (ii) provide for the periodic evaluation of the effectiveness of such
disclosure controls and procedures at the end of the periods in which the
periodic reports are required to be prepared; and (iii) are effective in all
material respects to perform the functions for which they were established;


--------------------------------------------------------------------------------

- 18-

  (tt)

the Issuer maintains a system of internal control over financial reporting (as
such term is defined in Rule 13a-15(f) under the U.S. Exchange Act) that
complies with the requirements of the U.S. Exchange Act and has been designed by
the Issuer’s principal executive officer and principal financial officer, or
under their supervision, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with United States generally accepted
accounting principles. The Issuer’s internal control over financial reporting is
effective and the Issuer is not aware of any material weaknesses in their
internal control over financial reporting;

        (uu)

the Issuer or, to the Issuer’s knowledge, any other person associated with or
acting on behalf of the Issuer including, without limitation, any director,
officer, agent or employee of the Issuer or its subsidiaries, has not, directly
or indirectly, while acting on behalf of the Issuer or its subsidiaries (i) used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (ii) made any unlawful payment
to foreign or domestic government officials or employees or to foreign or
domestic political parties or campaigns from corporate funds; (iii) violated any
provision of the Foreign Corrupt Practices Act of 1977, as amended; or (iv) made
any other unlawful payment;

        (vv)

the Issuer will use all reasonable efforts to file, as required, the
Registration Statement within the time period set forth in the Registration
Rights Agreement;

        (ww)

the Issuer has not withheld, and will not withhold from the Agent, any facts
relating to the Issuer or to the offering of the Units that would reasonably be
considered material to a Purchaser;

        (xx)

other than the Agent, no person, firm or corporation acting or purporting to act
at the request of the Issuer is entitled to any brokerage, agency or finder’s
fee in connection with the transactions described herein which has not otherwise
been disclosed to the Agent; and

        (yy)

the warranties and representations in this section are true and correct and will
remain so as of the Closing.

13.2           The Agent warrants and represents to and covenants with the
Issuer that:

  (a)

it is a valid and subsisting corporation under the laws of the jurisdiction in
which it was incorporated;

        (b)

it is a broker or dealer properly registered under the Acts;


--------------------------------------------------------------------------------

- 19-

  (c)

it will be acquiring Compensation Options as principal for its own account and
not for the benefit of any other person and is an “accredited investor” as such
term is defined under National Instrument 45-106;

        (d)

the Agent has not been created or is being used solely to purchase or hold
securities as an “accredited investor” as such term is defined in National
Instrument 45-106;

        (e)

it is a member in good standing of the Exchange;

        (f)

it is not a U.S. Person, did not receive the offer to acquire Compensation
Options in the United States, did not execute this Agreement and did not and
will not receive any such Compensation Options in the United States and is not
acquiring Compensation Options for the account or benefit of a U.S. Person or
person in the United States;

        (g)

in connection with the Private Placement, it will, on behalf of the Issuer, sell
the Units to the Purchasers in compliance with the Acts and the restrictions set
out in Section 5;

        (h)

it has not and will not conduct any directed selling efforts” (as such term is
defined in Regulation S) in the United States;

        (i)

the Agent and its representatives have not engaged in or authorized, and will
not engage in or authorize, any form of general solicitation or general
advertising in connection with or in respect of the Securities in any newspaper,
magazine, printed media of general and regular paid circulation or any similar
medium, or broadcast over radio or television or otherwise or conducted any
seminar or meeting concerning the offer or sale of the Securities whose
attendees have been invited by any general solicitation or general advertising;
and

        (j)

it will not engage in hedging transactions in regards to the Common Shares other
than in compliance with Regulation S of the U.S. Securities Act.

13.3           The Agent acknowledges that none of the Compensation Options or
the Agent’s Shares have been and may not be registered under the U.S. Securities
Act or the securities laws of any state and that the Compensation Options may
not be exercised in the United States or by or on behalf of a U.S. Person, nor
may the Compensation Options or the Agent’s Shares be offered or sold in the
United States unless registered under the U.S. Securities Act or pursuant to an
exemption from the registration requirements thereunder and any applicable state
securities law is available.

--------------------------------------------------------------------------------

- 20-

14.             EXPENSES OF AGENT

14.1           The Issuer will pay all of the expenses of the Private Placement
and all the reasonable expenses incurred by the Agent in connection with the
Private Placement including, without limitation, the reasonable fees and
expenses of the legal counsel for the Agent.

14.2           The Issuer will pay the expenses referred to in the previous
subsection even if the transactions contemplated by this Agreement are not
completed or this Agreement is terminated, unless the failure of acceptance or
completion or the termination is the result of a breach of this Agreement by the
Agent.

14.3           The Agent may, from time to time, render accounts for its
reasonable expenses in connection with the Private Placement to the Issuer for
payment on or before the dates set out in the accounts.

14.4           The Issuer authorizes the Agent to deduct its reasonable expenses
in connection with the Private Placement, including, without limitation, the
reasonable fees and expenses of its legal counsel, from the proceeds of the
Private Placement and any advance payments made by the Issuer, including
expenses for which an account has not yet been rendered.

15.             INDEMNITY

15.1           Notwithstanding any other term hereof, the Issuer will indemnify
the Agent and each of the Agent’s subsidiaries and affiliates and each of their
respective agents, directors, officers and employees (collectively, the
“Indemnified Parties”) and save them harmless against all losses, claims,
damages or liabilities:

  (a)

existing by reason of an untrue material statement contained in the Disclosure
Record, any Subscription Agreement or other written or oral representation made
by the Issuer to a Purchaser or potential Purchaser in connection with the
Private Placement (except for information and statements supplied by and
relating solely to the Agent);

        (b)

arising directly or indirectly out of any order made by any regulatory
authority, based upon an allegation that any such untrue statement or
representation, or omission exists (except information and statements supplied
by and relating solely to the Agent), that trading in or distribution of any of
the Securities is to cease;

        (c)

resulting from the failure by the Issuer to obtain the requisite regulatory
approval for the Private Placement unless the failure to obtain such approval is
the result of a breach of this Agreement by the Agent or the Exchange’s
discretion to refuse to provide final acceptance of the subscription of any
Purchaser;

        (d)

resulting from the breach by the Issuer of any of the material terms of this
Agreement;

        (e)

resulting from any breach of any representation or warranty made by the Issuer
herein;


--------------------------------------------------------------------------------

- 21-

  (f)

if the Issuer fails to issue and deliver the Certificates representing the
Securities in the form and denominations reasonably satisfactory to the Agent at
the time and place required by the Agent with the result that any completion of
a sale of the Securities does not take place;

        (g)

if, following the completion of a sale of any of the Securities, a determination
is made by any competent authority setting aside the sale, unless that
determination arises out of an act or omission by the Agent; or

        (h)

otherwise suffered by the Indemnified Party as a result of acting hereunder,

provided that, in the event of a court of competent jurisdiction in a final
judgment from which no appeal can be made or a regulatory authority in a final
order from which no appeal can be made shall determine that the losses, claims,
damages or liabilities for which indemnity is claimed resulted from the
negligence, wilful misconduct, fraud or dishonesty of an Indemnified Party, this
indemnity shall not apply.

15.2           If any action or claim is brought against an Indemnified Party in
respect of which indemnity may be sought from the Issuer pursuant to this
Agreement, the Indemnified Party will promptly notify the Issuer in writing.

15.3           The Issuer will assume the defence of any action or claim brought
by a third party, including the employment of counsel and the payment of all
expenses as and when such expenses are incurred.

15.4           The Indemnified Party will have the right to employ separate
counsel, and the Issuer will pay the reasonable fees and expenses of such
counsel if:

  (a)

the Indemnified Party has been advised by counsel, acting reasonably, that
representation of the Issuer and the Indemnified Party by the same counsel would
be inappropriate due to actual or potential differing interests between them; or

        (b)

the Issuer has failed within a reasonable time after receipt of such written
notice to assume the defense of such action or claim.

15.5           It is understood and agreed that neither party may effect any
settlement of any such action or claim or make any admission of liability
without the written consent of the other party, such consent not to be
unreasonably withheld or delayed.

15.6           The indemnity provided for in this section will not be limited or
otherwise affected by any other indemnity obtained by any Indemnified Party from
any other person in respect of any matters specified in this Agreement and will
continue in full force and effect until all possible liability of the
Indemnified Parties arising out of the transactions contemplated by this
Agreement has been extinguished by the operation of law.

15.7           If indemnification under this Agreement is found in a final
judgment (not subject to further appeal) by a court of competent jurisdiction
not to be available for reason of public policy, the Issuer and each Indemnified
Party will contribute to the losses, claims, damages, liabilities or expenses
(or actions in respect thereof) for which such indemnification is held
unavailable in such proportion as is appropriate to reflect the relative
benefits to and fault of the Issuer, on the one hand, and each respective
Indemnified Party on the other hand, in connection with the matter giving rise
to such losses, claims, damages, liabilities or expenses (or actions in respect
thereof). No person found liable for a fraudulent misrepresentation (within the
meaning of applicable securities laws) will be entitled to contribution from any
person who is not found liable for such fraudulent misrepresentation.

--------------------------------------------------------------------------------

- 22-

15.8           To the extent that any Indemnified Party is not a party to this
Agreement, the Agent will obtain and hold the right and benefit of this section
in trust for and on behalf of such Indemnified Party.

16.             RIGHT OF FIRST REFUSAL

16.1           The Issuer will provide the Agent written notice (the “ROFR
Notice”) setting out the terms of any further equity financing that it requires
or proposes to obtain in a brokered financing during the 12 months following the
Closing Date and the Agent will have the right of first refusal (the “ROFR”) to
act as the Issuer’s sole and exclusive agent to distribute securities to
potential purchasers in respect of any such financing.

16.2           The ROFR must be exercised by the Agent within 10 days following
the receipt of the ROFR Notice by notifying the Issuer that it will act as the
Issuer’s exclusive agent with respect to such financing on the terms set out in
the ROFR Notice subject to such commissions and fees as may be mutually agreed
between the Agent and the Issuer.

16.3           If the Agent fails to give notice within the 10 days referred to
in Section 17.2 that it will provide such financing upon the terms set out in
the ROFR Notice, the Issuer will then be free to make other arrangements to
obtain financing from another source on the same terms or on terms no less
favourable to the Issuer.

16.4           The ROFR provided in this Section 17 will not terminate if, on
receipt of any ROFR Notice from the Issuer under this section, the Agent fails
to exercise the ROFR.

17.             ASSIGNMENT AND SELLING GROUP PARTICIPATION

17.1           The Agent will not assign this Agreement or any of its rights
under this Agreement or, with respect to the Securities, enter into any
agreement in the nature of an option or a sub-option unless and until, for each
intended transaction, the Agent has obtained the consent of the Issuer, and any
required notice has been given to and accepted by the Regulatory Authorities.

17.2           Notwithstanding Section 17.1, the Agent may offer selling group
participation in the normal course of the brokerage business to selling groups
of other licensed dealers, brokers and investment dealers, who may or who may
not be offered part of the Agent’s Commission and the Compensation Options. The
Agent agrees, however, that the Compensation Options will not be offered
pursuant to this paragraph and will not be issued by the Issuer except to a
person who the Agent reasonably believes complies with the representations and
warranties set forth in Section 13.2 of this Agreement. The Agent shall be
solely responsible for all compensation of the selling group members, such
compensation to be derived from the Agent’s Commission hereunder.

--------------------------------------------------------------------------------

- 23-

18.             CONFIDENTIALITY

18.1           The Agent will establish reasonable procedures to hold in
confidence all information received by it from the Issuer which has not been
generally disclosed to the public and will not knowingly disclose such
information, except as required in its opinion, acting reasonably, to discharge
its obligations:

  (a)

under this Agreement; and

        (b)

under applicable law or regulatory policy.

19.             PUBLIC DISCLOSURE

19.1           The Issuer agrees that no public announcement or press release
concerning this Agreement or any other instrument related thereto, or the
relationship between the Issuer and the Agent shall be made without prior
written consent of the Agent, such consent not to be unreasonably withheld or
delayed.

20.             SEVERABILITY

20.1           If any provision of this Agreement is found to be illegal or
unenforceable, it will be considered separate and severable from this Agreement
and the remaining provisions of this Agreement will remain in force and be
binding upon the parties as though the illegal or unenforceable provision had
never been included.

21.             NOTICE

21.1           All notices required to be given under this Agreement must be
made in writing and either delivered or sent by facsimile to the party to whom
notice is to be given at the address below or at such other address designated
by that party in writing:

If to the Issuer:

IntelGenx Technologies Corp.
6425 Abrams
Ville St. Laurent, Quebec
H4S 1X9

Attention:           Horst G. Zerbe
Fax:                     (514) 331-0436

--------------------------------------------------------------------------------

- 24-

with a copy to:

Hodgson Russ LLP
150 King Street
Toronto, Ontario
M5H 1J9

Attention:           Richard B. Raymer
Fax:                     (416) 595-5021

If to the Agent:

Bolder Investment Partners, Ltd.
Suite 800 – 1450 Creekside Drive
Vancouver, BC
V6J 5B3

Attention:           Martin Burian
Fax:                     (604) 714-2301

with a copy to:

McCullough O’Connor Irwin LLP
Solicitors
Suite 2610, Oceanic Plaza
1066 West Hastings Street
Vancouver, BC
V6E 3X1

Attention:           James Beeby
Fax:                     (604) 687-7099

21.2           If notice is sent by facsimile or is delivered, it will be deemed
to have been given at the time of transmission or delivery.

21.3           If notice is mailed, it will be deemed to have been received five
Business Days following the date of mailing of the notice unless there is an
interruption in normal mail service due to strike, labour unrest or other cause
during such five Business Days, in which case any notice sent by mail shall be
deemed not to have been received until it is actually received.

22.             GENERAL

22.1           Time is of the essence of this Agreement and will be calculated
in accordance with the provisions of the Interpretation Act (British Columbia).

22.2           The representations, warranties, covenants and indemnities of the
Issuer and the Agent contained in this Agreement will survive the Closing and
will continue in full force and effect for the benefit of the parties,
regardless of any due diligence investigation carried out by or on behalf of any
party with respect thereto.

--------------------------------------------------------------------------------

- 25-

22.3           This Agreement is to be read with all changes in gender or number
as required by the context.

22.4           This Agreement enures to the benefit of and is binding on the
parties to this Agreement and their successors and permitted assigns.
Notwithstanding the foregoing, this Agreement may not be assigned by either
party without the prior written consent of the other party.

22.5           The headings in this Agreement are for convenience of reference
only and do not affect the interpretation of this Agreement.

22.6           This Agreement is governed by, subject to and interpreted in
accordance with the laws of the Province of British Columbia and the federal
laws of Canada applicable therein, and the courts of the Province of British
Columbia will have the exclusive jurisdiction over any dispute arising in
connection with this Agreement.

22.7           Unless otherwise indicated, all dollar amounts referred to in
this Agreement are in lawful money of Canada.

22.8           This Agreement constitutes the entire agreement between the
parties with respect to the subject matter of this Agreement and supersedes all
prior and contemporaneous agreements, understandings, negotiations and
discussions, whether oral or written, of the parties and, except as incorporated
by reference above, there are no warranties, representations or other agreements
between the parties in connection with the subject matter of this Agreement
unless signed by each party and purporting to be an amendment to this Agreement.

22.9           This Agreement may be executed in two or more counterparts and
may be delivered by electronic delivery or facsimile, each of which will be
deemed to be an original and all of which will constitute one agreement,
effective as of the date first given above.

The remainder of this page left intentionally blank.

--------------------------------------------------------------------------------

- 26-

If the terms of this Agreement accurately reflect your understanding and you
agree with them, then please signify your acceptance by signing each copy or
counterpart of this Agreement on behalf of the Issuer where indicated below.
Please return the originally signed copies or counterparts to us.

Yours truly,

BOLDER INVESTMENT PARTNERS, LTD.


Per:   /s/ Paul Woodward                                       
            Authorized Signatory

The foregoing is accepted and agreed to by IntelGenx Technologies Corp.. on the
27th day of August, 2010, effective as of the date appearing on the first page
of this Agreement.

INTELGENX TECHNOLOGIES CORP.


Per:   /s/ Horst G. Zerbe                                               
            Authorized Signatory

--------------------------------------------------------------------------------